Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,236,886. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims encompass the invention of the issued patent as they are broader and do not recite “a heated termination cable” or “a cylindrical base”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claims 1-6, 8, 15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Puikkonen (EP2541134A2).  
Regarding Claim 1 and 8 and 15, 19-20, Puikkonen discloses in Figures 1-4, a lighting assembly comprising a stand (body 1) configured to be supported, with the stand 1 extending upwardly having an opening (vent 7);  a lens 6 in communication with the opening 7 of the stand 6 (the vent hole is in thermal communication with the LEDs and lens of the beacon light), wherein the lens 6 including a proud surface extending radially outside of a perimeter of the stand; and  a plurality of light emitting components (LEDs 9) disposed under the lens (rings 3, 4 of Fresnel lenses); the proud surface of the lens 3,4 providing illumination from a plurality of viewing angles as viewed from the underside (the assembly is configured to provide omni-directional lighting) where the lens 6 is configured to interact with the upper edge of the stand or base. 
Regarding the claimed invention being “a lighted cable termination assembly for a heat trace cable installed in on or in a pipe” as recited in the preamble, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Puikkonen was considered capable of performing the cited intended use.
Regarding Claim 2, Puikkonen discloses the lighted cable termination assembly of claim 1, wherein the proud surface has a sidewall that slopes upwardly and inwardly until terminating at a substantially flat upper surface (the lenses curve upward and terminate at a relatively flat upper region of the lens assembly. 
Regarding Claims 4-6, Puikkonen discloses in Figures 1-4,  the lighted cable termination assembly of claim 1, wherein the lighted end cap device further includes a printed circuit board configured to support the plurality of light emitting components wherein the plurality of light emitting components includes at least one light emitting diode installed on the printed circuit board to project light substantially perpendicular to a surface of the printed circuit board. (Para 0004) and wherein the plurality of light emitting components includes at least one light emitting diode installed on the printed circuit board to project light substantially parallel to a surface of the printed circuit board (Para 0004).
Regarding Claim 17, the lens 6 is transparent or translucent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Puikkonen (EP2541134A2).  
Puikkonen does not explicitly disclose the lens 2 as being red or green. 
In this case, selecting a given color for the lens for signifying safe or dangerous status would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.


Allowable Subject Matter
Claim 7, 9-14 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as filing a terminal disclaimer to obviate the non-statutory double patenting rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875